Citation Nr: 0733680	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to the veteran's service-
connected diabetes mellitus, type II.

3.  Entitlement to service connection for glaucoma, open 
angle, bilateral, claimed as secondary to the veteran's 
service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1967 until August 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from November 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, and from a June 2005 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Montgomery, Alabama.

It is noted that a claim of entitlement to service connection 
for an eye condition was denied by the RO on a direct basis 
in a March 1998 rating decision.  However, because the 
instant glaucoma appeal is based on a claim of entitlement to 
secondary service connection, which was not for consideration 
in 1998, it is construed as an original, rather than a 
reopened claim.  As such, new and material evidence need not 
be submitted and the issue is appropriately characterized as 
set forth on the title page of this decision.  


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by an average 61 
puretone decibel loss, with speech recognition of 96 percent 
(Level II hearing loss) in the right ear; and, an average 68 
pure tone decibel loss, with speech recognition of 96 percent 
(Level II hearing loss) in the left ear.

2.  The competent evidence does not demonstrate a current 
diagnosis of peripheral neuropathy.

3.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed glaucoma, open angle, 
bilateral, is causally related to his service-connected 
diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.102, 
3.159, 4.85, Diagnostic Code 6100 (2007).

2.  Glaucoma, open angle, bilateral was not proximately due 
to or the result of his service-connected diabetes mellitus, 
type II.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his bilateral hearing loss.  In this regard, because 
the November 2003 rating decision granted the veteran's claim 
of entitlement to service connection for that disability, 
such claim is now substantiated.  As such, his filing of a 
notice of disagreement as to the November 2003 determination 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the X disability at issue.  
The appellant was informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the noncompensable evaluation 
that the RO had assigned.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve a higher (compensable) rating for the service-
connected bilateral hearing loss.  

With respect to the veteran's secondary service connection 
claims, VA satisfied its duty to notify by means of an April 
2005 letter from the agency of original jurisdiction (AOJ) to 
the appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Moreover, 
a May 2007 communication informed the veteran of the laws 
pertaining to disability ratings or effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, as well as reports of 
VA and private post service treatment and examination.  
Additionally, documents associated with a disability claim 
filed with the Social Security Administration are of record.  
Moreover, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Increased rating- bilateral hearing loss

The veteran is claiming entitlement to a compensable rating 
for bilateral hearing loss.  At the outset, the Board notes 
that the veteran's claim is an appeal from the initial 
assignment of a disability rating.  As such, the claim 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through 


XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical column appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2007).  If 
impaired hearing is service-connected in only one ear, the 
nonservice-connected ear will be assigned a designation of 
Level I, for purposes of applying Table VII.  See 38 C.F.R. 
§ 4.85(f).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  
The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. 

In the present case, VA examination in October 2003 revealed 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
35
85
85
LEFT
20
35
60
85
90

Based on the above findings, the veteran's puretone average 
for the right ear was 61 decibels.  His puretone average for 
the left ear was 68.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
percent in the left ear.

Applying the findings of the October 2003 VA audiologic 
examination to the rating criteria for hearing impairment, 
the Board concludes that there is no basis for a compensable 
rating assignment for the veteran's bilateral ear hearing 
loss.  Considering that the veteran's right ear manifests an 
average puretone threshold of 61 decibels, and 96 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's right ear hearing loss to be Level II 
impairment.  
Considering that the veteran's left ear manifests an average 
puretone threshold of 68 decibels, and 92 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's left ear hearing loss to be Level II 
impairment.  Applying these results to Table VII, the 
veteran's disability evaluation is shown to be 
noncompensable.  Moreover, the evidence fails to demonstrate 
an exceptional pattern of hearing such as to potentially 
allow for a higher rating via application of 38 C.F.R. 
§ 4.86.

In conclusion, the competent evidence does not support a 
compensable rating for the veteran's bilateral hearing loss 
for any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

II & III.  Service connection- peripheral neuropathy and 
glaucoma, claimed as secondary to the veteran's service-
connected diabetes mellitus, type II.

The veteran is claiming entitlement to service connection for 
peripheral neuropathy and glaucoma, open angle, bilateral, as 
secondary to his service-connected diabetes mellitus, type 
II.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or aggravated by 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In the present case, the objective evidence of record fails 
to demonstrate any current peripheral neuropathy.  To the 
contrary, upon VA examination in May 2005, the veteran had 
normal motor control.  Muscle strength was normal throughout 
all extremities, and vibratory, position sense, pinprick, and 
touch were all present in both arms and legs.  Deep tendon 
reflexes were 2+ throughout.  Cerebellar function and cranial 
nerves were intact.  The examiner explicitly noted that there 
were no signs or symptoms of any peripheral nerve problem.  

The Board acknowledges a November 2004 treatment record 
indicating peripheral neuropathies.  However, the objective 
findings in that report were limited to the veteran's eye 
condition.  Therefore, the neuropathy diagnosis appears to 
have been gleaned from the veteran's reported history rather 
than being based on objective evidence.  

Based on the above, there is no showing of current disability 
with respect to the veteran's peripheral neuropathy claim.  
As such, the claim must fail.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In any 
event, even if the evidence could be construed such as to 
enable a finding of current disability, there is no competent 
opinion causally relating any peripheral neuropathy to active 
service or to the service-connected diabetes mellitus. 

Regarding the veteran's glaucoma claim, the evidence does 
demonstrate current disability.  Indeed, the May 2005 VA 
examination contains a diagnosis of glaucoma, open angle 
type, status-post laser tabeculoplasties.  However, there is 
no competent opinion finding that such glaucoma is 
proximately due to or the result of the veteran's service-
connected diabetes mellitus.  In fact, the VA examiner in May 
2005 specifically stated that the glaucoma was not caused by 
or the result of diabetes mellitus.  Because that opinion was 
rendered following an examination, and was based on the 
evidence of record, it is found to be highly probative.  
Moreover, no other competent evidence refutes this opinion.  
The veteran himself may believe that his current glaucoma was 
caused or aggravated by his diabetes mellitus, but he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record does not objectively 
confirm a current diagnosis of peripheral neuropathy.  While 
a diagnosis of glaucoma is noted, there is no demonstration 
that it was proximately due to or the result of the service-
connected diabetes mellitus, type II.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Service connection for peripheral neuropathy is denied.

Service connection for glaucoma, open angle, bilateral, is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


